PER CURIAM:
Freddie Eugene Walker appeals the district court’s order denying relief on his motion for reduction of sentence, 18 U.S.C. § 3582 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Walker, No. CR-95-39 (E.D.Va. Nov. 25, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED